                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

JASON D. BELL,                                 )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:    3:19-CV-388-TAV-HBG
                                               )
P.A. HOLT,                                     )
                                               )
              Defendant.                       )


                              MEMORANDUM OPINION

       Defendant P.A. Holt has filed a motion for summary judgment seeking dismissal of

this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 based on Plaintiff’s

failure to exhaust his administrative remedies as required by the Prison Litigation Reform

Act (“PLRA”) [Doc. 14]. Plaintiff has failed to file a response to the motion, and the

deadline to do so has passed. See E.D. Tenn. L.R. 7.1. Upon consideration of the parties’

pleadings, the competent summary judgment evidence, and the applicable law, the Court

finds that summary judgment should be GRANTED, and this action should be

DISMISSED.

I.     ALLEGATIONS AGAINST DEFENDANT

       Plaintiff was arrested on July 18, 2019, and jailed at the Roger D. Wilson Detention

Facility [Doc. 7 p. 3-4]. At that time, he had a fractured orbital socket and broken jaw [Id.].

Plaintiff received free-world surgical care in August 2019 and was released from care with

prescriptions for Ibuprofen and a medication that was to be taken ten (10) times per day to

prevent eye hemorrhaging [Id.]. Plaintiff did not receive his medications as prescribed,
and he repeatedly requested medical treatment [Id.]. Defendant P.A. Holt denied him

evaluation and treatment, and as a result, Plaintiff experiences headaches and pain in his

jaw [Id. at 4-5].

II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is proper only when the pleadings and evidence, viewed in a

light most favorable to the nonmoving party, illustrate that no genuine issue of material

fact exists and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a),

(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is deemed “material” if

resolving that fact in favor of one party “might affect the outcome of the suit under

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To establish

an entitlement to summary judgment, the moving party must demonstrate that the

nonmoving party cannot establish an essential element of his case for which he bears the

ultimate burden of proof at trial. Celotex, 477 U.S. at 322; Moore v. Philip Morris Cos.,

Inc., 8 F.3d 335, 339 (6th Cir. 1993).

       Once the motion is properly supported with competent evidence, the nonmovant

must show that summary judgment is inappropriate by setting forth specific facts showing

there is a genuine issue for trial. Celotex, 477 U.S. at 323; Anderson, 477 U.S. at 249. If

the “evidence is such that a reasonable jury could return a verdict for the nonmoving party,”

then there is a genuine dispute as to a material fact. Anderson, 477 U.S. at 248. If no proof

is presented, however, the Court does not presume that the nonmovant “could or would

prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(citing Lujan v. Nat’l Wildlife Fed’n., 497 U.S. 871, 889 (1990)).

                                             2
III.   DISCUSSION

       The PLRA requires prisoners to exhaust all available administrative remedies prior

to filing suit under 42 U.S.C. § 1983. See 42 U.S.C. § 1997e(a); see also Porter v. Nussle,

534 U.S. 516, 532 (2002) (holding “that the PLRA’s exhaustion requirement applies to all

inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong”). Administrative

exhaustion is mandatory, regardless of the type of relief sought, or whether such relief can

be granted through the administrative process. See Ross v. Blake, 136 S. Ct. 1850, 1858

(2016); Woodford v. Ngo, 548 U.S. 81, 84 (2006) (citing Booth v. Churner, 532 U.S. 731,

739 (2001)).

       In his amended complaint, Plaintiff admits that there is a prisoner grievance

procedure at the Roger D. Wilson Detention Facility and alleges that he presented the facts

relating to his complaint in the prisoner grievance procedure [Doc. 7 p. 2]. However, this

contention is directly contradicted the affidavit of the Debbie Cox, Assistant Facility

Commander at the Roger D. Wilson Detention Facility, and the records attached thereto

[See Doc. 14-1]. Instead, according to the competent summary judgment evidence,

Plaintiff filed two (2) grievances while housed at the facility, but neither mentioned the

denial of medical care [Id.]. Therefore, Plaintiff did not properly exhaust his available

administrative remedies for the alleged denial of medical care prior to filing the instant

suit, and Defendant Holt is entitled to summary judgment.




                                             3
IV.   CONCLUSION

      For the foregoing reasons, Defendant’s motion for summary judgment [Doc. 14]

will be GRANTED, and this action will be DISMISSED WITHOUT PREJUDICE.

Further, the Court CERTIFIES that any appeal from this decision would not be taken in

good faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on

any subsequent appeal.

      AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                         4
